Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147122                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147122
                                                                    COA: 310987
                                                                    Livingston CC: 12-020411-FH
  STEPHEN ALLEN LACOSSE II,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 16, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2013
           h1016
                                                                               Clerk